106 F.3d 409
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Shong-Ching TONG, Plaintiff-Appellant,v.Leo V. LARUE;  Dennis Hegedus;  Los Angeles County;  DonnaL. Stuebgen, Kathie M. O'Connell, Wells FargoBank, Cesar Torres, Percy Hizon, GreggDeutsch, Gregg Melidonian,Defendants-Appellees.
No. 96-55485.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.*Decided Jan. 23, 1997.

Before:  O'SCANNLAIN, LEAVY, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Shong-Ching Tong appeals pro se the district court's dismissal of his action brought under 42 U.S.C. §§ 1983 and 1985.  We have jurisdiction under 28 U.S.C. § 1291.  We review de novo, Kruso v. International Tel. & Tel. Corp., 872 F.2d 1416, 1421 (9th Cir.1989), and affirm for the reasons stated by the magistrate judge in his report and recommendation filed on January 30, 1996, which the district court adopted in full.


3
We also reject Tong's contention that the district court committed reversible error by failing to abstain from proceeding on the merits until his motion to recuse was decided.  Even if we assume that the district court erred by failing to abstain from proceeding on the merits, any such error was harmless.  See Fed.R.Civ.P. 61;  Liljeberg v. Health Services Acquisition Corp., 486 U.S. 847, 862 (1988).


4
We have considered Tong's remaining contentions and conclude that they lack merit.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3